                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                               LAKE CHARLES DIVISION


EVELYN C. JEANE, ET AL.                            :           CIVIL ACTION NO. 2:17-cv-0891


VERSUS                                             :           UNASSIGNED DISTRICT JUDGE



WAL-MART STORES, INC.; ET AL.                      :           MAGISTRATE JUDGE KAY


                                   MEMORANDUM ORDER


       Before the court is a Motion to Compel [doc. 120] filed by plaintiffs Evelyn C. Jeane and

Willie C. Jeane, Jr., against defendants Aramark Uniform & Career Apparel, LLC, and its insurer

ACE American Insurance Company (collectively, “Aramark”). The motion is opposed. Doc. 136.

       This action arises from an accident suffered by plaintiff Evelyn C. Jeane at a Wal-Mart

store in Leesville, Louisiana, on June 22, 2016. Doc. 1, att. 2, p. 3. She alleges that she was injured

after slipping in the produce aisle, in a liquid spilled as a result of a leaking produce cooler and/or

through repair of same by Wal-Mart’s maintenance subcontractor, Master Technicians and

Mechanical, LLC (“Master Tech”). Id. at 4. Accordingly, Jeane and her husband filed suit against

Wal-Mart, Master Tech, and Master Tech’s insurer in the 30th Judicial District Court, Vernon

Parish, Louisiana, on May 30, 2017. Id. at 3–7. Wal-Mart then removed the suit to this court based

on federal diversity jurisdiction, 28 U.S.C. § 1332. In May 2018, after reviewing video surveillance

that showed an Aramark employee handling potentially wet mats near the accident site, plaintiffs

filed a first supplemental and amending petition raising claims against Aramark (Wal-Mart’s floor

mat vendor) and its insurer, ACE. Doc. 36.



                                                  -1-
       On January 29, 2019, the plaintiffs propounded on Aramark a set of four requests for

production of documents in which they sought Aramark’s “Facility-Specific Safety Policies and

Procedures” and “Facility Safety Programs” for the company’s facilities in Longview, Texas, and

Shreveport, Louisiana. Doc. 120, att. 2. They base their belief in these documents’ existence on

statements contained in a general Aramark Safety Policy, which provides in relevant part that the

safety coordinator at each facility is “responsible for the facility-specific safety policies and

procedures.” See doc. 120, att. 4, p. 1. Further down, however, Aramark details the respective

safety responsibilities of managers and supervisors, safety coordinators, and employees at large.

Id. at 5. There it makes no mention of any employee or facility’s obligation to develop site-specific

rules or procedures. Instead, it provides generally that the three categories are responsible for

becoming familiar with general Aramark safety policies and applicable federal, state, and local

laws, and carrying out/ensuring the completion of certain tasks under those policies and

regulations. Id.

       Aramark responded to the RFPs by stating that it had no responsive documents and that

the Shreveport and Longview facilities follow the company’s general safety guidelines. Doc. 120,

att. 3. Plaintiffs now move to compel production of the requested documents. Doc. 120, att. 1.

Alternatively, in the event no such documents exist, they request that Aramark “certify to the

search(es) conducted and further certify that no responsive documents which related in any way”

to site-specific policies or programs at the Shreveport or Longview facilities exist. Id. at 3. In

response, Aramark reiterates that no responsive documents exist and that the facilities in question

follow the company’s general guidelines. Doc. 136. They also describe their search, which

involved contacting Aramark’s assistant general manager and the managers at the Shreveport and

Longview facilities. Id. at 1–2. Plaintiffs have filed no reply.



                                                  -2-
       Aramark cannot be made to produce what it does not have. The search described and

responses offered fulfill its obligations under Federal Rule of Civil Procedure 34. Accordingly, the

Motion to Compel [doc. 120] must be DENIED.

       THUS DONE AND SIGNED in Chambers this 25th day of April, 2019.




                                                -3-
